Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species Fig. 2 in the reply filed on 10/21/21 is acknowledged.  The traversal is on the ground(s) that there is no explanation for burden.  This is not found persuasive because as stated in the restriction, “The species are independent or distinct because species are not connected in at least one of design, operation, or effect as can be seen in the different structures of each faceplate”, therefore it is obvious to one skilled in the art a different field of search will be involved employing different search queries to account for the structural differences of the faceplates.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6, 7, 10-12, 17-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8, 9, 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20090269512) in view of Ha (US 20150247237).
Regarding claim 1, Zhou teaches in fig. 3 a faceplate 343 [0045] for a process chamber 302 [0038], the faceplate comprising: a mounting ring (flange 353 [0045]) configured to mount the faceplate within the process chamber (fig. 3) but does not teach it is circular, however Ha teaches in figs. 1, 2, [0010] claim 18 a circular faceplate with circular flange 126; it would be obvious to those skilled in the art 
Regarding claim 2, Zhou in view of Ha teaches the faceplate of claim 1, wherein the second surface further includes a curved region having an increasing slope converging at the first peak (fig. 4, 375 slopes more upwardly as it is going towards 373).
Regarding claim 3, Zhou in view of Ha teaches the faceplate of claim 2, wherein a slope of the second surface between the curved region and the first peak decreases (fig. 4 the slope starts to flatten out near the peak between the steeper sloped surface and peak 373).
Regarding claim 5. Zhou in view of Ha teaches the faceplate of claim 1, wherein a height of the first peak is in a range of about 10 mils to about 20 mils (19.7-78.7 mils converted from mm [0052] overlapping the claimed range, rendering a case of obviousness Mpep 2144.05).
Regarding claim 8. Zhou in view of Ha teaches a lid assembly 329 for a process chamber, the lid assembly comprising: a gas box (345 [0054]); a gas conduit 347 passing through the gas box Fig. 3; a blocker plate (346 [0054]) coupled to the gas box Fig. 3; and a faceplate (see claim 1) coupled to the blocker plate (indirectly coupled/connected via the gas box), the faceplate comprising: a circular mounting ring (see claim 1 via Ha) configured to mount the faceplate within the lid assembly (fig. 3); a plurality of apertures (claim 1); a first surface parallel to the blocker plate (claim 1, top of fplate faces horizontally bplate fig. 3); and a second surface opposite the first surface (fig. 3), configured to be exposed to a processing volume of the process chamber (claim 1), and including a first peak (claim 1), wherein a distance between the first surface and the second surface varies (claim 1), and wherein the faceplate is comprised of a conductive material (clam 1).

Regarding claim 9. Zhou in view of Ha teaches the lid assembly of claim 8, wherein the second surface further includes a curved region having an increasing slope converging at the first peak, wherein a slope between curved region and the first peak decreases (see claims 2, 3) and a slope of the second surface proximate the circular mounting ring is zero (fig. 3, the bottom of fplate right below 343 is flat).
Regarding claim 13. Zhou in view of Ha teaches the lid assembly of claim 8, wherein a height of the first peak is in a range of about 10 mils to about 20 mils (claim 5).
Regarding claim 14. Zhou in view of Ha teaches the lid assembly of claim 8, wherein a distance between the second surface and the blocker plate varies (fig. 3, due to the peaks curving relative to bottom of bplate).
Regarding claim 15. Zhou in view of Ha teaches a process chamber 302 comprising: a substrate support 306 [0039] assembly disposed within a processing volume of the process chamber fig. 3; a chamber wall [0038]; and a lid assembly (claim 8) coupled to the chamber wall (fig. 3, 329 coupled to walls 341 328, directly or indirectly), the lid assembly comprising: a blocker plate; and a faceplate coupled to the blocker plate (claim 8), the faceplate comprising: a circular mounting ring configured to mount the faceplate within the lid assembly (claim 8); a plurality of apertures (claim 1); a first surface parallel to the blocker plate (clm 8); and a second surface opposite the first surface (clm 1, 8), configured to be exposed to the processing volume of the process chamber (clm 1, 8), and including a first peak (clm 1), wherein a distance between the first surface and the second surface varies across width (claim 1, 8, varies going width/horizontal direction fig. 3), and wherein the faceplate is comprised of a conductive material (claim 1).
Regarding claim 16. Zhou in view of Ha teaches the process chamber of claim 15, wherein the second surface further includes a curved region having an increasing slope converging at the first peak, wherein a slope between curved region and the first peak decreases and a slope of the second surface proximate the circular mounting ring is zero (claim 9).
Regarding claim 20. Zhou in view of Ha teaches the process chamber of claim 15, wherein a height of the first peak is in a range of about 10 mils to about 20 mils (claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718